Title: From George Washington to Benjamin Lincoln, 12 June 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     Head Quarters 12th June 1783
                  
                  I have the Honor to transmit to you, Copies of a Memorial of sundry Officers of the Invalid Regiment, and the Opinion of a Board of Inspection on their several Cases; which you will be pleased to lay before Congress for their Consideration & Determination.  With great Regard and Esteem I have the Honor to be Dear Sir Your most Obedient & humble Servant,
                  
                     Go: Washington
                     
                  
               